Pezman, J. Claimant, Arline H. Bunch, d/b/a Midstate College of Commerce, filed her complaint against respondent for the sum of $67.43 for services and materials rendered the Board of Vocational Education and Rehabilitation. A Departmental Report was filed by the Division of Vocational Education and Rehabilitation by Robert 0. Byerly, Deputy Director, which stated as follows: “The claim entered by the above listed school is a legal claim as an encumbrance was made for training student, Gloris Buley. Monthly payments were made to the school. However, the student withdrew June 28, 1967. No payment was made for June 26 through June 28 until after the grace period of September 30, 1967 had ended. The billing received carried the two days, plus books and supplies, which amounted to $67.43. This is a legal claim. The encumbrance was set up, and no payment for this period has been made by the Division.” Subsequent to the Departmental Report, a stipulation was entered into by claimant and respondent agreeing that no further oral or written evidence would be introduced, and that the case would be assigned on the basis of the Departmental Report. This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Midstate College of Commerce, is thereby awarded the sum of $67.43.